 In the Matter of THE JEFFREY MANUFACTURING COMPANYandUNITEDSTEELWORKERSOF AMERICA, CIOCase No. 9--C-2049.-Decided June 8, 1945DECISIONANDORDEROn December 6, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices and that ithad not engaged in certain other unfair labor practices, and recommendingthat it cease and desist-from the unfair labor practices found and take cer-tain affirmative action, as set forth in the copy of the Intermediate Reportattached hereto, and that the complaint be dismissed as to the remainingallegation.Thereafter, the respondent filed exceptions to the IntermediateReport and a brief in support thereof. No oral argument before the Boardwas requested by the parties. The Board has considered the rulings madeby the Trial Examiner at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Board has consid-ered the Intermediate Report, the respondent's exceptions and brief, andthe entire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, The Jeffrey Manufacturing Company,Columbus, Ohio, and its officers, agents, successors, and assigns, shall :1.Cease and desist from:(a) In any manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organizations, to form labor1However, infinding thatthe respondent engaged in unfair labor practices,we, unlikethe TrialExaminer,do not relyupon the statements of employee Brust to hisbrother-in-law,Martin, setforth in the fiist paragraph of Section ITT, A 2, of the Iutei mediate Report62 N. L R B, No 36-212 THE JEFFREY MANUFACTURING COMPANY213organizations, to join or assist United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, or any other labor organi-zation, to bargain collectively through representatives of their own choos-ing, and.to engage in concerted activities, for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board finds will effec-tuate the policies of the Act :(a) Post at its plant at Columbus, Ohio, copies of the notice attachedhereto, marked "Appendix A." Copies of said notice, to be furnished bythe Regional Director of the Ninth Region, shall, after being duly signedby the respondent's representatives, be posted by the respondent imme-diately upon receipt thereof, and maintained by it for sixty (60) consecu-tive days thereafter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced, orcovered by any other material ;(b)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps the respondenthas taken to comply herewith.IT IS FURTHER ORDERED that, the complaint be, and it hereby is, dismissedinsofar as it alleges that the respondent has discriminated in regard to thehire and tenure of employment of Oswald Fillinger.NOTICE TO ALL EMPLOYEESAPPENDIX APursuant to a Decision and Order of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act,we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Steelworkers of Amer-ica, affiliated with the Congress of Industrial Organizations, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of this union,or any other labor organization.THE JEFFREY MANUFACTURING COMPANYBy(Representative)(Title)Dated 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTJames AShow, Esq,of Cincinnati, Ohio,for the Board.It/Glover Porter,Esq, andLawrence D. Stanley,Esq, of Columbus, Ohio, for theRespondentJacob Clayman, Howard N. Porter,andFloyd I Hill,of Columbus, Ohio, for theUnionSTATEMENTOF THE CASEUpon a charge duly filed on June 24, 1944, by United Steelworkers of America,affiliatedsith the Congress of Industrial Organizations, herein called the Union, theNational Labor Relations Board, herein called the Board, by its Regional Director fortheNinth Region (Cincinnati, Ohio), issued its complaint on September 6, 1944,against The Jeffrey Manufacturing Company, herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat 449, herein called the Act Copies of thecomplaint and the charge accompanied by a notice of hearing were duly served uponthe Respondent and the Union.With respect to the alleged unfair labor practices the complaint in substance statesthat the Respondent: (1) On or about June 16, 1944, discharged Oswald J Fillingerand thereafter refused to reinstate him because of his membership in, activity on behalfof, and sympathy for the Union and for the purpose of discouraging membership in theUnion; (2) commencing on or about June 1, 1943, and at various times thereafter(a) questioned its employees as to their union affiliations; (2) urged, persuaded, andwarned its employees to refrain from becoming or remaining members of the Union;(c) vilified, calumniated, and maligned the Union and its leaders and organizers; (d)threatened its employees with discharge if they became or remained members of theUnion; (e) offered to its employees preferential treatment as to wage increases, jobsecurity, and working conditions if they refrained from joining or assisting the Unionor engaging in other concerted activities ; (f) imposed penalties upon union membersfor minor and common mistakes for which other employees were not penalized ; and(g) incited members of the families of employees active in the Union to bring familypressure against these employees for the purpose of urging them to refrain frombecoming or remaining members of the Union; and (3) by all the foregoing acts hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.The Respondent in its answer admitted all of the allegations in the complaint per-taining to the nature, character, and extent of its business but denied all of the allega-tionswith reference to the commissions of the alleged unfair labor practices. Theanswer averred as an affirmative defense that the culminating reason for Fillinger'sdischarge was his smoking during working hours in the toilet room immediately adja-cent to the paint shop in which inflammables were employed, contrary to the Respond-ent's published rule, and for the cumulative reason that Fillinger would not cooperatewith his fellow employees and was belligerent toward them to the extent of threaten-ing his co-workers while on duty.Pursuant to notice a hearing was held at Columbus, Ohio, on September 26, 27, 28, THE JEFFREY MANUFACTURING COMPANY215and 29, and October 2,3, and 4, 1944, before the undersigned Trial Examiner, JamesC. Batten, duly designated by the Chief Trial Examiner The Board,the Respondent.and the Union were represented and participated in the hearing.All parties wereafforded full opportunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the close of the testimony the Boardmoved to conform the complaint to the proof as to minor details. Without objection,the undersigned granted the motion as to all pleadings.The undersignedreserveddecision upon the Respondent'smotion made at the close of the testimony to dismissthe allegation in the complaint that Fillinger had been unlawfully discharged. Themotion is disposed of as indicated in the recommendations'appearing hereinafterAtthe conclusion of the hearing the Respondent renewed a motion previously denied tostrike from the record all testimony with respect to the allegation in the complaint thatthe Respondent had incited members of the families of the employees active in theUnion to bring family pressure against the employees for the purpose of urging themto refrain from becoming or remaining members of the Union.For reasons hereinafterstated, the motion to strike is denied At the conclusion of the hearing the partiesinformally discussed the issues herein. The undersigned advised all parties that theymight file briefs,provided that such briefs were submitted within seven days from theclose of the hearing.Briefs were filed by the Board and the Respondent.Upon the entire record thus made and from his observation of the witnesses theundersigned makes in addition to the above,the following .FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, The Jeffrey Manufacturing Company, is an Ohio corporation withitsprincipal office and plant located in Columbus, Ohio, where it is engaged in themanufacture, sale, and distribution of mining machinery and other steel productsDuring the year 1943, the Respondent purchased raw materials valued in excess of$1,000,000, of which 60 percent, by value, was shipped to it from points outside theState of Ohio During the same period, the Respondent's finished products were valuedin excess of $2,500,000, of which approximately 75 percent, by value, was sold andshipped to points outside the State of Ohio.The Respondent admits for the purposes of this proceeding that its business affectscommerce within the meaning of the Act'IITHE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of Industrial Organi-zations, isa labor organizationadmittingtomembership employees of the RespondentIII.THE ALLEGEDUNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn May 1943, the Union opened an office near the Respondent's plant, chartered alocal for its employees, and started an organizational drive among the employees Thisactivity was the first effort directed toward securing employees of the Respondent asmembers, although in September 1942, two of the employees had voluntarily joined theorganization. In the fall of 1943, the campaign had progressed to the point where theUnion was holding open general meetings for all employees in the plant They were'The facts hereinabove found aie based upon a stipulation of the parties and the admissions ofthe Respondent in its answer.2The facts set forth in this section unless otherwise indicated aie undisputed 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDattended in substantial numbers. In the spring of 1944, the Union's local was sufficientlywell established to complete its formal organization and in May of that year, electedand sent a delegate to the Union's international convention in Cleveland, Ohio. Fromthe inception of the Union's campaign, with the assistance of several of Respondent'semployees, it regularly passed out leaflets at the plant gate and actively solicited theemployees to become members.The Board, in support of the allegations in the complaint that the Respondent inter-fered with its employees' rights under Section 7 of the Act, relies on certain statementsand activities of individuals who either represent -the management or are employed insupervisory positions.'1The activities of DeBruinSome time in May 1944, DeBruin, vice president in charge of manufacture, stoppedHoisington, a crane operator, at the plant gate and inquired "What's all this I hearabout you?" Hoisington replied "Well, if you heard about,me joining the union it'strue."DeBruin, referring to the fact that Hoisington had been employed by theRespondent for about 29 years, stated to him, "You're surely old enough to knowbetter."' DeBruin also told Hoisington that he would like to talk to Hoisington furtherabout the matter. DeBruin did not, however, further discuss the Union with HoisingtonHoisington testified that this conversation occurred the day following his joining theUnion.On June 12, 1944, DeBruin approached Holtschult, an employee with 22 years ofservice, and stated that he had heard some "bad news." Holtschult stated to DeBruinthat if he was referring to the fact that he belonged to the Union, it was true DeBru nthen said that he was disappointed with Holtschult's action in joining the Union. Onthe next day' DeBruin, while Holtschult was working in the test department, inquiredwhether he had changed his mind. Holtschult replied that he had not, for the reasonthat 77 percent of the men belonged to the Union and that he was going to stay withit particularly for the reason that so many of the older men had joined DeBruin thenreplied that he did not know what benefit could be derived from joining the Union,'only a lot of trouble." DeBruin further stated that he had run the plant for many yearson a plan of the golden rule and that if "that bunch" got into the plant he might as wellquit. Later in the day Holtschult, while in the shop office, stated to DeBruin, "Well,Harry, I didn't let you down." DeBruin replied that there was to be an election sometime in the future among the employees in the plant and that he, Holtschult, could still-vote the right way.2.The activitiesof O. B. JonesOn or aboutMay 29, 1944, Jones,plant superintendent and chairmanof the HouseCommitteeof the Jeffrey Foremen Club," in the vicinityof the company garage, asked3Respondent concedes,except as to Travis and Brust,the managerial or supervisory status of thepersons herein referred to as having interfered with, restrained, and coerced the employeessThis finding is based upon the credible testimony of Hoisington which the undersigned acceptsDeBruin admitted in substance the conversation as related by Hoisington,but testifiedhe stated,"Well you are old enough to know what you are doing "8Holtschult testified that he had a conversation with DeBruin on June 12, and two convei sationson June 13. DeBruin, in his testimony,does not dispute the fact that the conversations may have"ecurred on diffeient days but it was his nupression that there was only one conveisation involvinga discussionof the Union. The undersigned credits the testimony of Holtschult as the coil eel versionof the conversations on June 12 and 139The Respondent maintains near Columbus, Ohio, a club house for its managerial and supervisoryemployees. Brust who is employed in the plant as a timekeeper, lives on the club giounds and underthe supervision of Jones looks after the property Under these circumstances, the undersigned findsthat in Brust's remarks,hereinafter referred to, lie was acting for and in behalf of the Respondent. THE JEFFREY MANUFACTURING COMPANY217Brust if he, Brust, knew that his brother-in-law, Martin, belonged to the Union. Thesame evening after work Brust for the first time invited Martin to ride home with himBrust testified that on the way home he stated to Martin he did not approve "of anyactivities of his [Martin] that would cause the superintendent of the plant to mentionhini to me," and that "I very emphatically told him that because I didn't want tobecome involved in anything that might arise from his activities in the departmentwhere he was."On the day following "D" Day, June 1944, Foreman Fiske went to the machine ofFinley, a machinist, and told him that Superintendent Jones wished to see him in theoffice.When Finley reported to the office, Jones told him that he had heard he hadquit the C. I. O. and that it was a wise decision Jones further told him that if anybodycaused him any trouble to let him know, "that he had ways of taking care of that."Jones also stated to Finley, "just look at the class of people that is out there passingout bills. They don't amount to much, they are mostly foreigners." Finley testified thathe then told Jones that he did not think he would have any more to do with the Union'3.The activities of General Foreman HueckelSome time in the early spring of 1944, Hueckel approached the bench where Weber,an assembler, was working and told him that he [Weber] was the leader of the UnionWeher replied that before he could be a leader he would have to sign an applicationand pay dues. Hueckel then told Weber that he [Weber] was losing all of his friendsaround the shop. On June 12, 1944, Hueckel again approached Weber at his benchstating"I want to talk to you, Weber." Weber replied that he knew what it was allabout because one of his fellow workers had already told him. Hueckel then told Weberto quit going around talking to the other employees,' that if he wanted to join theUnion go ahead and join it, but by his actions he was losing all his friends around theplant.Hueckel also said, "For every man that you pick out that belongs to the union, Ican pick out two that don't." Hueckel referred to what the Company had done forHoltschult, one of the older employees in point of service in the plant, and stated thatif the Union won the election in the plant the men past 65 years of age would lose theirjobs, and that, "So far as the old fellows around here, you couldn't take a wedge anddrive it up their rectum and make them join." On the following day Hueckel againapproached Weber at his bench and told Weber that he had heard that he was passingout leaflets.Weber replied that he had not been passing out leaflets, but that he hadhanded out two applications before work started that morning Hueckel further toldWeber that he did not want him to go around soliciting the employees ; that theRespondent knew all the fellows that belonged to the Union, and that their names werein the main office. In the course of this conversation Hueckel again referred to Holt-schult, stating toWeber, "Why don't you admit it [belonging to the Union] like Frank[Holtschult] did, that you belong to the union?" Weber replied that he would not statewhether he did or did not belong to the Union. Hueckel then advised Weber that if hewas not satisfied with his job he should quit, and in conclusion told him, "it [C. I 0 ] isnothing but a bunch of damn dagos and wops." Weber' replied that he had just as much'The undersigned accepts the testimony of Finley as the true version of the conversation occurringon this occasion Jones testified that Foreman Fiske had reported to him that Finley had "droppedout" of the Union, that some threats had been made to Finley because of leaving the Union,and forthis reason"he thought it was serious enough to have him [Finley]report to his office."s The contention of the Respondent that its supervisory employees in talking to the employeesconcerning their union activities were motivated by a desire to keep up production is fully discussedhereafter and rejected. 218DECISIONS ()1' NATIONAL LABOR R1fLATIONS BOARDright to iiork for the Union as Hueckel did against it As Hueckel left Weber he askedhim to forget everything that had been said.'On or about June 12, on the day that Vice-President -DeBruin had asked Holtschultwhether he belonged to the Union, Hueckel told Holtschult that he had broken theboss' heart by joining the Union. Holtschult told Hueckel that about 77 percent of themen had joined the Union, including many of the older employees. Hueckel replied thatthat is the way the Union talks, but there is not more than 20 percent who belong. Hethen asked Holtschult why he had joined the Union. Holtschult explained that theolder men needed some protection in the plant Holtschult testified that this conversa-tion continued for an hour and ten minutes during which time Hueckel pounded on thetable with his pencil and at the close of the conversation Hueckel stated : "Well, Frank[Holtschult] forget everything I said, it makes no difference to me whether you jointhe Union or not. Just forget it."'On July 7, 1944, as Trout, a painter, was passing from one end of the shop to theother,Hueckel told him that he had heard that he, Trout, had joined the C. I. O. Troutreplied that he had joined. Hueckel then said, "I am very much surprised that you'rejoining up." "These bastards cone in here and pull the wool over you younger fellows'eyes" ; that he could not expect a promotion after joining the C 1 0 and that he was"doomed."iiIn August 1944 Alexander, a welder and burner, who worked in varous departmentsin the shop while assigned to Hueckel's department, was asked by Hueckel to whom ahydraulic jack belonged which was setting near the place where Alexander worked.Alexander replied that it belonged to Jeffery. Hueckel replied that maybe it belongedto the C. I. 0 About a week after this conversation Alexander inquired of Walker,another employee in the shop, how his baby was getting along, and Hueckel came upand said, "What are you boys doing? Talking about the C. I. 0.?" Alexander advisedHueckel that they were talking about Walker's baby and Hueckel said, "Well, maybe.1 thought you was talking about the CIO." Several days thereafter Hueckel approachedAlexander and said,'"Well, I understand you are signing up these fellows around herein the CIO." Alexander denied that he had been soliciting the employees for member--ship in the C. I. O. and Hueckel then stated, "Some of these fellows have been tellingme You have been signing guys up around here." Alexander again denied that he hadbeen soliciting employees to join the C. I. O."4.The activities of General Foreman FiskeIn August,1943, shortly after Petty,amachinist,had attended a union meeting,Fiske,his foreman,accusedPetty ofbelonging to the Union.Petty replied that he didnot belong. Fiskethen askedPetty if hewould repeat the denial in the presence ofTravis,an inspector and at times acting foreman.Petty replied that he would and, in' The abovefindings are supportedby the credibletestimonyofWeber and in part byHueckel'stestimony3'These findings are based upon the credible testimony of Holtschult.As heretofore indicatedVice-President DeBruin admitted that in answer to his inquiry Holtschult admitted that he belongedto the Union,Hueckel testified that DeBruin,prior to the conversation above related,had advisedhim that Holtschult had joined the Union.J1These findings are based on the credible testimony of Trout. Hueckel admitted that he approachedTi out andasked him if he belonged to the C.I.O.He gave a somewhat different version of theconversation than Trout which the undersigned does not credit.Hueckel testified that someone, "oneof the boys thatworks up there," had told him that Trout had joinedWhen asked who had givenhim the information Hueckel stated that he was unable to recall"hut there was somebody that toldme. That is the reason I asked Mr.Trout."12The undersigned credits Alexander'sversion of his conversationswithHueckel,althoughIlueckel deniedin part Alexander's testimony. THE JEFFREY MANUFACTURING COMPANY219Travis'presence,again denied that he was a member ; that he had told Travis that hewas ; or that he had talked to Travis about the Union. Later in the day Petty toldFiske that Price, a fellow worker, was the person who had advised Travis that hebelonged to the Union and he asked Fiske to talk with Price. Fiske, after talking toPrice, later returned to Petty and told him that Price admitted that he was the onewho had talkedto Travis'sAround the middle of September, 1943, Fiske came up behind Healy, a bench hand,and asked him, "how much the Union dues were." Healy- without turning aroundreplied,"I don't know" and as he turned around and-noticed Fiske, Fiske stated "Isaw you talking to one of theunion fellowsout on the corner of First and Hamlet lastnight. I thought maybe you belonged to the union." Healy replied that lie did not belongto the Union and Fiske then stated, "Well I'm glad you don't because it might go hardon you." Fiske admitted the conversation on this occasion with Healy and in substanceagreedwith Healy's version of the conversation. Fiske in his testimony stated that therewas some discussion in the department concerning union dues and so he matte theinquiry of Healy and at the same time asked him about his work, telling Healy thathe had a goodopportunityfor advancement.The latter part of September 1943, Fiske approached Finley, a machinist, and stated,"You won't denyjoiningthe Union?" Finley replied, "No sir, I'll show you my card."Fiske then asked Finley how he thought he could better himself by joining a commu-nistic organizationthat causes trouble, and told him that he, Finley, had a good jobwith Jeffrey having been with the Respondent approximately 7 years, and he was stilla young man with an excellent opportunity for the future. Finley replied that he would"think thesituation over."On or about September 15, 1944, at Finley's machine, Fiske told him that he was notgoingto do organizationalwork in the department during working hours Finleyrepliedthat hecould organizebefore work hours orat noon, andFiske replied, "Well,Neil, I see which way you are going; I tried to warn you, you have shit in yourpillow."During the conversation Fiske noticed that Finley was wearing a C I. O. buttonon his shirt and, without making any statement about the button, looked at it andspelled, "shit."'Some time in May 1944, Fiske admitted that he handed to Gessel, an employee, aPegler column that appearedin a local paper andremarked, "Did you ever read whatthe smart men say about your Union?""in This finding is made upon the credible testimony of Petty. Fiske admitted having a conversationabout the Union on the occasion in question,but did notrecall the Travisand Price incident. Due toFiske's partial admission and the fact that Fiske did not deny but was unable to recall the balanceof the conversation,the undersigned accepts Petty's version of the conversation14 These findings are based upon the credible testimony of Finley.Fiske admitted having a con-versation with Finley on this occasion and admitted that he asked him if he belongedto the UnionWith respectto the balance of the conversation Fiske repliedthat lie didnot remember distinctlybut possibly he did ask him how he expected to better himself by joining the Union.18 These findings are based on the credible testimony of Finley.Fiske recalledhaving had aconversation with Finley but was not positive as to just what was said Fiske recalledthat he had aconversation with Finley in order to warn him not to do organizational work in the plant. The under-signed does not credit Fiske's version of the conversation.rs This article of Pegler's was entitled"Labor in Politics" and was not the usual Pegler articledevoted entirely to labor unions and their leaders;however, reference was made to"others [unionbosses)are just common crooks and others may be gang politicians."The article further states thatthe union leaders "think nothing of passing an economic death sentence on a citizen for violating aunion oath taken under duress for appealing to the public courts against a union sentence or forattending a meeting of discontented members to organize a rival faction"The undersigned,withoutattempting to pass upon the truth or falsity of, any of the statements in the article,concludes andfinds that it was givento t essel by Fiske for the purpose of creatingin his minda prejudiceagainst the Union, 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about June 7, 1944, Fiske approached the machine of Weigand, a lathe oper-ator, and said, "Well, Neil [Finley] is sorry he ever jo.ned the CIO and he has donepulled out, quit"Weigand then told Fiske that he thought he would also quit theC I. 0 Fiske replied that he was glad to hear of Weigand's decision and that he wouldreport that information to Superintendent Jones Fiske also told Weigand that he didnot thinka manof his calibre would join such a thing and stay with itWeigand thenreplied "Well, I hadn't quit altogether but I was thinking about quitting " Fiske thentoldWeigand that the C I. 0 was just about killed in the plant"Sometime in July or August 1944, Fiske approached Tipton, a bench hand, andasked the latter how he could be a member of the C. I. 0. and be a Christian Tiptonreplied that he did not care to have any trouble about it. Fiske then asked Tiptonwhether he knew Parish, a former employee active in the C 1 0 , was a criminal andthat Parish's fingerprints had caught up with him. Tipton testified that he thought thatParish was a former representative of the C. I 0 1e Fiske testified with respect to thisinstanceas follows :Well, Tipton is,he is a very religious man, and I had a conversation with him oneday along those lines, and in the course of the conversation I asked Ed if he hadever heardabout this man Parish over there at the Union Hall they say aroundhere he has a criminal record.And Ed is very particular about the associates hehas And he said that he had not heard aboutit,no.Well,I further stated, that it'scommon gossip around the plant here,that I had,heard it several times.Well,later on he went to his church camp meeting for a week, and after he came backhe came to me the next morning,in my office, and said, `Herb,you recall whatwe were talking about last week-'I think it was.I told him thatI did.Hesaid.`I have been reading my bible and have been talking to my preacher, andhave finally come to the conclusion that I can't be a Christian and belong to thatUnion.'Fiske was asked by the Trial Examiner why he thought it was necessary for him todiscuss the matter with Tipton and repliedWell, Ed is a character of a man that depends a great deal on his friends, and hehas so relied on me in the past, he has asked my opinion about most anything thatcomes up, and I have talked to him quite a number of times in regard to hisreligion, and so on, and I just figured that if the Union had a man of that descrip-tion they didn't want anything to do with him, more or lessFiske further testified that he thought it was necessary for him to discuss the matterwith Tipton for the reason that Tipton needed some advice about the matter. Fiske17These findingsare based on Weigand'sversionof theconversationand is accepted by theundersigned as credibleFiske admitted having a conversation with Weigand at this timeHe gave,however, a somewhat different version of the conversationThe undersigned does not credit Fiske'stestimony for the reasonthat Fiske's activities,partiallyadmitted, in interfering with the employees'rights and talking to the employeesin his department,were so widespread that it isclear that Fiskewas openly hostile to the oiganizational efforts of the C I. 018There was no furthertestimony duringthe hearing concerning Parish althoughitwas clear thathe wasa formerorganizerof the C I 0 in the Respondent's plant Thereisno testimony thatParish was a criminalor that he had becomeinvolved in any difficulties either in or out of theRespondent's plant. THE JEFFREY MANUFACTURING COMPANY221testified that he, as a matter of curiosity, had asked several of the employees if theybelonged to the Union 1ll5.The activities of Inspector TravisThe Board contends that the Respondent is responsible for certain alleged anti-unionactivities of Travis, while the Respondent asserts that he was assigned to GeneralForeman Fiske's department as an inspector, without supervisory or managerial au-thority that would make it accountable for his actions. Before proceeding to set forthTravis' activities, the undersigned will dispose of this issueTravis worked as aninspector in Fiske's department, but he was under the supervision of the Respondent'schief inspector who had general charge of all the inspectors in the plant. Fiske testifiedthat he had about 28 men in his department, located in three different buildings; thatSuperintendent Jones gave him authority to designate Travis as head of the departmentin his absence ; that on one occasion he posted a notice in the department that "DickTravis will be in charge until further notice" ; and that on at least two occasionsduring the past year Travis had acted as the foreman in charge.of the department. Onthe first occasion Fiske was sick for a 2-week period and on the other occasion he wason a week's vacation. Fiske also testified that it was customary for h.m to remainafter the usual stopping time for the reason that the plant was operating over-time, buton one or two days a month he would leave early and that on these occasions Travistook charge of the department. Several of the employees in Fiske's department testifiedthat Travis, in the absence of Fiske, "acts as foreman," assigns the work, checks theprogress of the operations, and directs the entire activities of the department. Underthese circumstances, the undersigned concludes and finds that Travis' relationship totheRespondent was such that the employees in the department were justified inbelieving that he represented the management in any expression of his views onmatters of policy, such as union activity, whether these opinions were expressed duringthe periods when he was acting foreman of the department or when he was performinghis duties as an inspector.In September, 1944, after Fiske had left the plant for the clay, Travis told Finley,Gessel, andWeigand to go up to the office the following morning and "all three ofyou tear your C I. 0 cards up, in front of Herb Fiske, and tell him you are through39The following examinationof Fiske bythe undersigned is revealing-TRIAL EXAMINER BATTEN: Well,what aroused your curiosity?THE WITNESS.Well, I just wanted to know.were you interested in knowingwho belonged to theUnion?THE WITNESS: Well, as I stated before, the Union activities in my department weredisruptingproduction, the way they congregated and talked, wasting a lot of time, and that isthe reasonI wanted to know who were.TRIAL EXAMINER BATTEN- I don't seeany relationship between your wanting to knowwho is a memberof the Union and the fact that some of the men were gathering around yourdepartment.What would that have to do with it?THE WITNESS. What is your question?TRIAL EXAMINER BATTEN: I say, I don't see the relationship between finding out whobelonged to the Union and the men gathering in your department. What is the relationshipbetween the two?THE WITNESS- Well, I don't know that there is any relationship I was just curious toknow, all I can answerTRIAL EXAMINER BATTEN- Well, did you think it was any of your business to findout who belonged to the Union?THE WITNESS: No, it isn't any of my businessTRIAL EXAMINER BATTEN. Why did you do it, then'THE WITNESS: Just out ofcuriosity. .222DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the whole thing, and everything will go on as if you had never joined." Finleytestified that later in the same day Travis had rejected 27 sheaves that he had boredimproperly and that, while he and Travis were discussing the rejected sheaves, Travisagain stated that he should tear up his union card and then "everything would beforgotten." On the following morning Travis approached Finley and exhibited to hima red rejection card that was used by the Respondent to place in the containers whererejected material was placed and told Finley that the sheaves had all been scrappedThe card which was exhibited to Finley on this occasion described the rejected sheavesas "C. I. 0." sheaves. On this occasion Travis told Finley that he and Weigand andGessel should go up to Fiske's office, tear up their C 1. O. cards, and "all would beforgotten."This finding is based upon the credible testimony of Finley and Gessel.6.Theactivitiesof General Foreman KlineIn the latter part of May 1944, Kline approachedReynolds, afit-up man, at hisplace of work and said, "Those four fellows belong to the same lodge that you do ?1121Reynolds replied"Whatdo you mean,lodge? They belong to the same union, but adifferent local."Kline then said,"Oh, it is a union,is it?"Reynolds replied that it wasthe UnitedSteelworkers of America,C. I. O. Kline thensaid, "But notthe A. F. of L.?"and asked Reynolds if he knew the fellows.Reynolds replied that he did not. Klinetestified that at the close of the conversation he said to Reynolds ". . . I didn't thinkhe had slipped that much in his morale and associate with that kind of people. I thoughthe was a little above that."'7.The activities of Foreman RossIn January 1944, Ross approached Raymond, a layout man, and asked the latter ifhe belonged to the C. I. O. Raymond, although at the time he did in fact belong to theUnion, denied it. Ross then said "Well, God pity you Ray [Raymond] if you do,because you will be working for 68 cents an hour and somebody will be pushing you allthe time."'20Travis did not testify and the testimony as to his statement stands undenied21A few days prior to this conversation four colored men had been passing out C. I. 0. leaflets atthe plant gate.22 It is obvious that Kline's remark concerning Reynold's association with that kind of peoplereferred to the fact that they were colored and members of the same labor organizationKline waswell aware of the fact that Reynolds was perhaps the most active member of the C I 0. in the plantfor it was shortly after Reynolds returned from the International Convention of the Union thatthe above conversationoccurred.13Ross testified that he remembered asking Raymond whether lie belonged to the C 1 0Hefurther testified that "When Ray was talking quite a bit, standing around and making quite a fewmistakes, and lagging in his production, and I wanted to know what was causing it. That is why Iasked that question. I thought maybe we could get him straightened out and get more work out ofhim, which we should " As heretofore indicated, several of the supervisory employees testified duringthe hearing that due to the organizational campaign in the plant, production was lagging. Assumingarguendothat such a situation did exist, this fact would not excuse of justify the representatives ofmanagement in injecting themselves into the sphere of activities of the employees' self-organizationIf the employees were spending their time on union activities the Respondent could and should takethe necessary steps to see that they remained at their place of work and devoted their time and effortsto production and the undersigned, if the employees were so engaged, does not condone such actionsThe undersigned rejects the Respondent's contention that such a situation, if it existed, wouldjustify the actions of Ross and the other supervisory employees The real motive for these activitieswas the Respondent's desire to frusti ate tht effort of the Union to assist the employees in exercisingtheir rights under the Act and not a desire to prevent impanment of production The undersignedso finds. TIIE JEFFREY MANUFACTURING COMPANY2238.The activities of Foreman LambSome time in the latter part of September 1943, Lamb told Reynolds, a layout man,that he did not know what Reynolds thought of the Union, but he should not haveanything to do with Trusler, an employee whom Reynolds knew to be active on behalfof the C. I. O. Several weeks later when Lamb was handing out the "gain sheets"24 tothe employees, Reynolds was busy, so Lamb gave Reynolds' gain sheet to employeeQuinn, telling Quinn to give it to "the C. I. O. guy."When Quinn repeated Lamb'sremark to Reynolds, he went up to Lamb and inquired, "Joe, [Lamb] how do you knowI am a C I. O. guy?" Lamb replied that one of the employees had told him that Reynoldsbelonged to the Union. Reynolds demanded that the employee who had advised Lambbe produced so that he, Reynolds, could prove him to be "a damn liar." Several daysafter this conversation, Lamb approached Reynolds and stated, "Everett, you never(lid tellme whether you belonged to the Union or not." Reynolds replied that he didnot have to tell Lamb, that it was his own business whether or not he belonged to theUnion. Reynolds replied that according to the Wagner Act he had a right to join andassist any union of his own choosing and told Lamb that he seemed to be worryingmore about the Union than he wasInMarch 1944, Lamb approached Wemlinger at his place of work and asked thelatter if he belonged to the UnionWemlinger replied that that was his personal busi-ness. Lamb then stated, "Well, I have pretty definite information that you do." Wem-linger again stated that it was his personal business, after which Lamb stated, "Well Ihave nothing against the Union so far as that is concerned, if it was anything elsebesides the C. I. O. My dad was a former member of the old railroad union and if itwas anything else besides the C. I. O., why they would he welcome" Lamb also toldWemlinger that the card which he had signed for the C. I. 0 bound him to that organi-zation indefinitely and that he would be unable to withdraw if he wanted toWemlingerthen showed Lamb his membership card and Lamb stated, "No, that isn't the one Iwant to show you about, it is the application. It is in small print at the bottom, statesyou can't get out of the Union and gives the Union the sole right to represent you Youcan't get out no matter how long you work here for the Company." Wemlinger repliedthat he did not believe that Lamb's statement was true. Lamb then replied that he hadtaken it to a lawyer and that is the advice that he had received.'24 The Respondent's wage rateswere based upon a set rate, plus a bonus At regular intervals theRespondentprepared for each employeea "gainsheet" which set forth his earnings25These findings arebased upon the credible testimony of Reynolds Lamb testified that he iecallcda conversation with Reynolds at about the time concerningQuinn and the "gain sheet" but did notrecall any conversationthat referred to Trusler. Lamb testified that lie referred to Reynolds as amember ofthe C. I. O. as a joke, for the reason that Reynolds had denied belonging to the UnionHe testifiedthat the Quinn incident, as testified to by Reynolds, was approximately correct Lanihalso recalled the conversationwith Reynolds concerning the Union and that he had asked Reynoldswhether hedid or did not belong2OThis findingisbased upon the testimony of Wemlingei, which the undersigned believes cor-rectly sets forth the conversation. Lamb admitted that lie had a conversation withWemlinger inwhich he asked him if he belonged to the Union and that Wemlinger had told him that it was hisown personal business.Lamb testified that he told Wemlinger that he was interested in him andwould like to know whetherhe belongedbecause he had been doing a lot of running around in theshop.Lamb further testified that he told Wemlinger he"had no particulargrudge againstany union; that my father was a union man, and I had beenraised in a unionfamily, you might call ita unionfamilyBut that I didn't approve of some ofthe thingsthat I had read in the papei about Browder,and Hillman,and some of the othersit.He said no, he hadn't 'Well,' I said, 'let me see the card you signed ' And instead ofshowing me the card that I referred to, he showed me his membership c.udAnd I said. 'Thatisn't the card I mean I meanthe application blank 224DECISIONS OF NATIONALLABOR RELATIONS BOARDAbout the middle of June 1944, Bing, a set-up man, asked Lamb if he could leave theplant at 4 30 in order'to go outside the plant and hand out C I 0 leaflets Lambreplied, "I can make allowances for some of these fellows around here, but I didn'tthink that you would do that " Lamb then arranged for Bing to be relieved of his dutiesat 4 30 ^_lSometime in June or July 1944, Lamb again approached Bing and asked h m if hehad a book of rules and when Bing replied that he did not, Lamb stated that he wouldfurnish him with one. Lamb at this time also told Bing that he had had five personsreport that Bing was putting C. I O. pressure on them. Bing replied by stating that itcouldn't have been five, but possibly two who had.asked about the Union. Lamb alsoreferred to the fact that Bing drew more money in checks from the Company than hedid, that Bing had a lot of sickness with his wife and family, and that Bmg's attitudeon the union question was incorrectBing testified that Lamb also referred to- thefact that Reynolds had denied belonging to the Union, that he had taken Reynolds offthe night shift and put him on the day shift in one of the best jobs in the shop, andthat when he asked him if he was a member of the C I. 0 he had said no, and that he,Lamb, didn't know any different until Reynolds attended a convention of the Unionin Cleveland. Closing his remarks, Lamb told Bing that he was "sticking out" his neck"pretty far" in taking an active part because he "had a good many years of service"with the Respondent, "think it over," and that when the time came for an election ifthe C 1 0 lost, what would his status with the Respondent be.21ConclusionsFrom the foregoing facts it is patent that the Respondent engaged in a course ofconduct calculated to restrain its employees from exercising their rights to self-organization.Itwas the Respondent'sduty to permit the employeesto determine,without interference from it, whethertheyshould organize for collective bargainingThe Respondent did not allow its employees this liberty.`°The undersigned finds that by the above described activities of DeBruin,Jones,Brust, Hueckel,Fiske, Travis, Kline,Ross,and Lamb, theRespondent interfered with,restrained,and coerced its employees in the exerciseof the rightsguaranteed inSection 7 of the Act.The undersigned credits Bing's version of the conversation. Lamb recalled a conversation onthis occasion with Bing and that there was a request by him to leave the plant at 4.30 p in.28These findings are based upon the credible testimony of Bing. Lamb admitted having had aconversationwith Bing concerning Reynolds and that he had inquired concerning ,Bang's activity intheUnion.When Lamb was asked to explain the occasion for his interest in Reynolds and Bingbe testified:"I have already testified to that, that I was interested in Reynolds. I figured that Reynoldsand Bing were a couple of my proteges, in a way, and I went out of my way to do everythingI could for them and they would make me a couple of good men, and I was sort of disappointedwhen I had heard they joined the Union I thought when they had joined the Union .that I hadfailed to do something to keep them satisfied I hadn't done, was the main reason for my talkingto both of them, not that I wanted to do anything to either one of them. I told them that I hadno hard feelings toward either one of them. It was perfectly all right with me. I was in a waytrying to find out what the hell was wrong with myself, as I feel that's my job to keep themen satisfied. Reynolds and Bing were the two- .By their conduct and by running aroundthe factory disregarding the rules. And because they had affiliated themselves, evidently, withthe Union,without consultingme; they came to me with all their other troubles "SeeN L R B v William Davies Go,135 F (2d) 179 (C C A 7), wheicin the Couit',tatedIt is the mandate of the statute that the employer shall not intrude himself into the picture Theslightest interference, intimidation, or coeicion by the employer of the employees in the rightsguaranteed to the employees by the statute constitutes an unfair labor practice in violation ofSection8 (1) of the Act. THE JEFFREY MANUFACTURING COMPANY225The Respondent while conceding in its brief that "some of these supervisory officersdid inquire of their respective employees whether they belonged to the Union, "suchactivity does not constitute a violation of the Act, unless it interferes with, restrains,or coerces" the employees. This proposition is unsound both in law and in fact TheAct unconditionally prohibits the Respondent from interfering with the employees'right to self-organization ; nor is it less true where the Respondent's acts do not havethe desired effect. The undersigned rejects this contention of the Respondent w It issufficient that the conduct engaged in normally results in interference, restraint, andcoercion ; it is immaterial that the proscribed conduct does not produce the desiredresult.That the employees whom the Respondent's agents warned not to engage iiiunion activities and questioned concerning their interest in the Union neither observedthe warning nor ceased their activities, but continued such activities, does not legitima-tize the Respondent's unlawful conduct.B. The allegeddiscriminatorydischarge of Oswald J. FillingerFillinger started working for the Respondent in the summer of 1930 or 1931 and wascontinuously employed until his discharge on June 16, 1944. He served as a memberof a road crew,installingmachinery in foundries and coal mines, until 1938 or 1939,when he was transferred to the production department in the plant. After working as agrinder for about 4 years, he was assigned to a riveting crew, where he worked untilhis discharge. Fillinger's work record with the Respondent was satisfactory, althoughthere is somecredible evidence in the record that his attitude toward fellow employees,on a few occasions did not indicate 'a desire to cooperate. However, Fillinger was notnon-cooperative and the instances were such as frequently occur among workmenworking in small crews in plants of this type."The facts concerning Fillinger's discharge, as testified to by General Foreman Kline,Foreman Lamb, and Employment Manager Severns are in most respects not disputed'and may be briefly summarized as follows: On the afternoon of June 16, 1944, Lambwalked into the toilet, adjunct to the paint shop. Upon entering he noticed that Fillinger"was standingup againstthe end of the building, that is, the north end of the building—which is about three feet wide, that is, about three feet clearance, with his right armand elbow resting on the water box that flushes the toilet with the cap that covers thatx As pointedout inElasticStop Mitt Corp. v N L RB., 142 F (2d) 371 (C C A 8), cert den.323 U S. 722:Where the conduct was coercive,as found here, it is not necessaryto show that the coerciveconduct had its desired or intendedeffect.Theremedy furnishedby the Actis availablewhethercoercion succeeds or fails.See alsoN L R Bv CrownCan Co ,138 F (2d) 263, (C. C. A. 8), cert denied 321 U S. 769;N, L. R B v. Link-Belt Co,311 U S 584;Western Cartridge Co. v N LR B , 134 F (2d) 240,cert.denied 320U. S746, N L R B v John Engelhorn & Sons,134 F (2d) 553 (C C A 3),Humble Oil& Refining Co v N. L RB , 113 F (2d) 85 (C C A 5), andN L R 'B v, TrojaiiPowder Co,135 F (2d) 337 (C C A. 3), cert den. 320 U S 768.31Although the Respondent contended in the answer that "the culminatingreason for Fillinger'sdischarge was his smoking during working hours in the toilet roomimmediately adjacent to thepaint shop..contrary to respondent's published rule ..." and "cumulativeof the foregoing reasonwas the fact that Fillinger would not cooperate with his fellowemployees.."General ForemanKline who discharged him, testifiedthat the reasonwas "smoking in toilet duringworking hours "82 The facts herein concerning the dischargeof Fillingerare basedupon the credibletestimony ofthesewitnesses.Their testimony,inmost respects,supported by the testimony of Fillinger andother Board witnesses,was convincing.In contrast,the testimonyof Fillinger in important itemswas clearlyat variancewith theoverwhelming weightof the evidence In addition, his attitude anddemeanor while testifying indicated to the undersigneda tendency to avoid frankness, especiallywith respect to matters of an adverse nature In those instances where there is anyconflictbetweenthe testimonyofKline, Lamb, and Severns, and Fillmger, the undcisigned accepts then veisionofthe incidents,resulting in his dischargeon June 16, 1944. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDwater box open, which is supposed to be closed-something wrong with it, you anget down in there and clean it out-with a [lighted]cigarette in hisleft hand, with a"No smoking" sign right up over the top of his head."' When Fillinger started to getrid of the cigarette, Lamb said "You mightjust aswell finish smoking it, so far asI am concerned, you are through," and then told Fillinger to report to Kline. Fillingerproceeded to Kline's office, followed by Lamb. When they entered the office, Klineinquired, "What is the matter?" Lamb replied, "I caught this fellow smoking in thetoilet and so far as I am concerned I am through with him; what do you want to dowith him?" Kline, in the presence of Fillinger and Lamb, prepared a "EmploymentTermination" form indicating thereon that the discharge was for "misconduct" andexplained in that part of the form "Foreman's detailed statement of, termination," thedetailed reason was, "Smoking in Toilet during working hours." After Lamb left theoffice,Kline and Fillinger went to the employment office where the latter waited NN hi leKline made arrangements with the time department for Fillinger to receive his wagesKline went to the time department, where he left theterminationform, withinstruc-tions to pay "this man" his wages This department after preparing a voucher coveringthe wages due Fillinger forwarded it, with the termination form, to the employmentoffice. Employment Manager Severns upon receipt of these papers handed to-Fillingerthe termination form, asking that he read it and told him if he did not agree with thereason given for his discharge, to write in the place provided in the form "Employee'sversion of Termination" his position in the matter, then gave to Fillinger the vouchercovering his pay. Fillinger made no comment written or otherwise and signed theformFillinger, during these conversations with Kline, Lamb, and Severns did notdeny that he had been smoking in the toilet in violation of the Respondent's rule nordid he make any comment concerningthe incident.The undersigned now turns to a consideration of the Board's contention that Fillin-ger was discharged because of his membership in and activities on behalf of the Union.Fillinger joined the Union in September 1942, about 1 year prior to the beginning ofthe Union's membership drive in the plant. He frequently, outside of working periods,spoke to fellow workers in behalf of the Union and when the Union chartered a localfor the employees, he affiliated with it. Fillingertestifiedthat he had never had aconversation with any managerial or supervisory employee of the Respondent aboutthe Union nor had lie ever passed out C. I. O. leaflets at the plant gates as so many ofthe union adherents had done. On one occasion about 2 months prior to hisdischarge,Fillinger testified lie overheard Foreman Lamb tell employee Holmes, the "Old menbelonging to the C I. O. won't last long." This testimony of Fillinger's is rejected. Lambdenied having any such conversation. Holmes, who was called as a witness by theundersigned, testified that Lamb did not, within thehearingof Fillinger or otherwise,make the statement attributed to Lamb. The undersigned credits Holmes' testimony. Inaddition, although the evidence is plain that the Respondent had knowledge of themembership in and activities on behalf of the Union by some of its employees, therecord reflects that none of the activities of Fillinger came to the attention of themanagement n On the other hand, the record containspersuasiveevidence that Fillinger33 It is clearfrom the evidence that the employees,including Fillinger, were familiar with theRespondent's rule that "Smoking is positivelyprohibitedon the factory premisesexcept in our[Respondent's]Cafeteria" and that therule had by practice been altered to include the privilegeoutside ofworking hours, of smokingin certain other designated areas. Furthermore, "No Smoking"signshad for several years been prominentlydisplayed in variousparts of the plantIt is conclusivethat such signs wereposted in the toilet adjunct to the paint shop on June 16, 1944.34 The undersigned rejects the Board's contentionthat the activities of the Respondent, heretoforefound to bea violationof Section 8 (1) of the Act,would warrant an inference that it knew ofFillinger'smembership in the Union or his activities in its behalf,which werenot of an outstand-ing nature. THEJEFFREYINIANUFACTURINCCO_N-IPANY227was discharged because of his violation of the Respondent's "no smoking" rule andthat the application of the rule to him was in accordance with the Respondent's usualpractice. Furthermore, the undersigned believes that in view of at least one warningwhich was given Fillinger, and his not protesting or commenting on his discharge, hewas fully aware of the reason resulting in his discharge.The undersigned concludes and finds that the evidence does not support the allega-tion in the complaint that Fillinger was discriminatorily discharged on June 16,1944, or since that date had been discriminatorily refused reinstatement and willaccordingly recommend that the complaint be dismissed as to him.IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the Respondent set forth in SectionIII-A, above, occurring in connection with the operations of the Respondent, describedin Section I, above, have a close, intimate, and substantial relation to trade, traffic,and commerceamongthe several States and tend to lead to labor disputes, burdeningand obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the under-signed will recommend that the Respondent cease and desist therefrom and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.It having further been found that the Respondent, through statements made to itsemployees by representatives of the management and supervisory employees, interferedwith, restrained, and coerced the employees in the exercise of the rights guaranteedthem in Section 7 of the Act, the undersigned will recommend that the Respondentpost notices in the plant that it will not engage in such conduct.Since the undersigned has found that the Respondent has not discriminated in regardto the hireand tenureof employment of Oswald Fillinger, the undersigned willrecommend that the complaint as to him be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record, theundersigned makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations,is a labor organizationwithin themeaning ofSection 2 (5) of the Act.2.By interfering with, restraining,and coercingits employees in the exercise of therights guaranteed in Section7 of the Act, the Respondent has engagedin and isengaging in unfair labor practices within the meaningof Section 8 (1) of the Act.3.The aforesaidunfair labor practices are unfairlabor practices affecting commercewithinthe meaning of Section 2 (6) and(7) of the Act.4.TheRespondent has not engaged in an unfairlabor practice within the meaningof Section 8 (3) of the Act, byterminatingthe employment of Oswald Fillinger.RECOMMENDATIONS-Upon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the Respondent, The Jeffrey Manufacturing Company(Columbus, Ohio), its officers, agents, successors, and assigns shall:1.Ceaseand desist from:(a) In any manner interfering with, restraining, or coercing its employees iii theexercise of the right to self-organization, to form labor organizations, to join or assist 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe United Steels orkers of America, affiliated with the Congress of Industrial Organi-zations, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guaranteed in Section 7of the Act.2.Take the following affirmative action which will effectuate the policies of the Act(a)Post immediately in conspicuous places throughout its plant in Columbus, Ohio,and maintain for a period of sixty (60) consecutive days from the date of posting,notices to its employees stating that it will not engage in the conduct from which it isrecommended that it cease and desist in paragraph I (a) of these recommendations,(b)Notify the Regional Director for the Ninth Region in writing within ten (10)(lays from the date of the receipt of this Intermediate Report what steps the Respondentwill take to comply herewith.It is further recommended that unless on or before ten (10) clays from the date ofthe receipt of this Intermediate Report, the Respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, that the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.It is further recommended that the complaint be dismissed insofar as it alleges thatthe Respondent has discriminated in regard to the hire and tenure of employment ofOswald Fillinger.As provided in Section 33 of Article II of the Rules and Regulations of the NationalLabor Relations Board, Series 3, as amended, effective November 26, 1943, any partyor counsel for the Board may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Rochambeau Building,Washington,D. C., an original and four copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together withthe original and four copies of a brief in support thereof Immediately upon the filingof such statement of exceptions and/or brief, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director. As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of the order transferring thecase to the Board.JAMES C. BATTENTrial ExaminerDated December 6, 1944.V